t c memo united_states tax_court herbert c elliott petitioner v commissioner of internal revenue respondent docket no filed date john h trader for petitioner dennis r onnen for respondent memorandum findings_of_fact and opinion laro judge herbert c elliott petitioned the court to redetermine respondent's determination with respect to his and taxable years respondent determined the following income_tax deficiencies and penalties for those years year deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number we must decide whether sec_166 allows petitioner to deduct the dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure amounts discussed below as worthless business_debts we hold it does not we also decide whether petitioner is liable for the penalties determined by respondent under sec_6662 for substantial_understatement_of_income_tax we hold he is not unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in kansas city missouri when he petitioned the court he filed for each of the years and a form_1040 u s individual_income_tax_return using the filing_status of single these returns were prepared by petitioner's counsel john h trader petitioner relied on mr trader to prepare his returns correctly petitioner is a painter by trade he quit school after the eighth grade and he began painting in as an apprentice he started his own painting company in and he has either managed or comanaged his businesses since that time performing all functions of an entrepreneur including marketing his services and supervising his employees during the relevant time he owned percent of the stock of elliott painting co epc which he had organized in to incorporate his painting business and he was epc's president one of its directors and one of its employees epc filed for bankruptcy and went out of business in the bankruptcy court closed the case in date on date kansas american bank the bank lent epc dollar_figure the loan the loan was guaranteed by the u s small_business administration sba and by petitioner both personally and in his capacity as president of electro-magnetic refinishers inc emr a corporation in which he owned percent of its stock in connection with the loan petitioner in his capacity as epc's president signed a dollar_figure note drafted on an sba form and bearing an sba loan number and epc gave the bank a security_interest in epc's accounts_receivable inventory machinery equipment and furniture and fixtures at the behest of the bank petitioner in the names of herbert elliott herbert e elliott and herbert c elliott also personally signed a dollar_figure note petitioner's note and a deed_of_trust on three tracts of his land to secure epc's obligation under the loan petitioner's note contained a legend that stated this note is secured_by a deed_of_trust of even date and this note and deed_of_trust are given to secure the makers obligation under a note dated date given by makers to kansas american bank for the benefit of herbert elliott a ka herbert e elliott a k a herbert c elliott together with and including any other obligations of the makers to kansas american bank whether now existing or originating hereafter and this note does not create an additional indebtedness of its makers to said bank epc used dollar_figure of the dollar_figure in loan proceeds to pay off a debt owed to the bank and epc used the rest of the proceeds for working_capital petitioner expected epc's business to prosper as a result of the loan and he expected that the value of his epc stock would increase among other things epc's receipt of the loan proceeds allowed it to secure larger jobs the loan went into default sometime in before then epc had made all payments on the loan directly to the bank on date when the balance of the loan was approximately dollar_figure the bank assigned the loan including the related security and guaranties to the sba the sba foreclosed on the mortgage of petitioner in which it held a security_interest and in date the sba accepted an offer by petitioner to petitioner's note does not define the term makers in either the small or capital case on date epc owed dollar_figure on the loan principal of dollar_figure and interest of dollar_figure and interest continued to accrue pincite percent per annum we do not find that any payments were made on the loan between mar and date settle his liability on the loan for dollar_figure petitioner paid the dollar_figure to the sba in date in complete satisfaction of his liability on the loan in the same month petitioner paid dollar_figure to fidelity deposit co of maryland f d a company that wrote contract surety bonds on behalf of epc to satisfy his liability to f d on or about date petitioner had agreed to indemnify f d for any surety bonds that it wrote on behalf of epc and f d had paid dollar_figure in to complete a job which epc had been required but failed to complete petitioner had agreed to indemnify f d so that epc could secure larger jobs petitioner deducted his dollar_figure payment to f d on his return as a business_bad_debt in the notice_of_deficiency respondent reflected his determination that the payment was deductible as a nonbusiness_bad_debt and that petitioner was allowed dollar_figure of this deduction in and dollar_figure in epc had unpaid payroll tax_liabilities reportable on form_941 employer's quarterly federal tax_return for the fourth quarter of the first and fourth quarters of and the first quarter of on date the commissioner assessed against petitioner the trust fund portions of those liabilities under the authority of sec_6672 the assessed amount equaled dollar_figure eight months later the commissioner assessed against petitioner a_trust fund recovery penalty under the authority of sec_6672 with respect to payroll tax_liabilities of emr for the fourth quarter of the first and fourth quarters of and the first and second quarters of this assessed amount equaled dollar_figure petitioner paid dollar_figure with respect to the epc liabilities and dollar_figure with respect to the emr liabilities and he sued the united_states on or about date for a refund of these payments the united_states conceded that petitioner was not liable for the penalty with respect to emr for the first and second quarters of and that the penalty with respect to emr for the fourth quarter of was dollar_figure in an order filed date the district_court hearing the case ruled that petitioner also was not liable for the penalty with respect to emr for the fourth quarter of and the first quarter of thus the total penalty against petitioner with respect to emr was reduced to dollar_figure on date petitioner offered to settle the two refund cases for dollar_figure one month later the united_states accepted his offer and in the next month petitioner paid the united_states dollar_figure in complete satisfaction of his liability under sec_6672 the united_states applied petitioner's payment to the dollar_figure penalty assessed against him with respect to the epc liabilities petitioner had not designated any part of the payment as interest and the united_states did not apply any part of the payment to interest petitioner reported on his and tax returns that he was entitled to deduct losses under sec_1244 of dollar_figure and dollar_figure respectively on the theory that the bank lent him the dollar_figure that he contributed the dollar_figure to epc's capital and that his contribution became worthless in petitioner's and tax returns included a form_8275 disclosure statement and an attachment thereto that set forth the facts of his theory as well as his position on the deductibility of the amounts under sec_1244 petitioner's form_8275 and attachment thereto also revealed the facts concerning the dollar_figure dollar_figure and dollar_figure amounts at issue herein and his position on the deductibility of these amounts which he claimed as business_bad_debt deductions on the return petitioner's position on these latter amounts as stated in his return is the same position that petitioner takes in the instant proceeding petitioner's federal_income_tax returns report that he earned personal_service_income for every year following and including the year of the loan in and petitioner worked as an employee of elliott drywall asbestos inc and he was paid compensation of dollar_figure and dollar_figure during the respective years opinion petitioner must prove that respondent's determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 petitioner also must prove his entitlement to the disputed deductions deductions are a matter of legislative grace 292_us_435 dollar_figure and dollar_figure amounts petitioner claimed on his and form sec_1040 that he was entitled to deduct dollar_figure and dollar_figure respectively under sec_1244 petitioner has abandoned this claim and now claims that he may deduct these amounts as business bad_debts under sec_166 petitioner contends that the bank lent him the dollar_figure at issue and that he lent this amount to epc mainly to secure income that it was paying him as rent and salary petitioner concludes that the cessation of epc caused its debt to him to become worthless triggering his entitlement to a business_bad_debt deduction petitioner concedes that he has no written documentation to support his claim of a loan to epc but states that he regularly lent money to epc in this manner respondent determined that petitioner was not allowed to deduct either the dollar_figure or the dollar_figure amount according to respondent the bank lent the money to epc respondent conceded at trial that petitioner is entitled to deduct a dollar_figure nonbusiness_bad_debt for the amount that he paid the sba to satisfy his liability on the loan we agree with respondent we have found as a fact that the bank lent the dollar_figure to epc and we read the record as having ample support for this finding in support of his assertion that the bank lent the funds to him petitioner focuses primarily on petitioner's note and asserts that this note establishes that he was primarily liable for the repayment of the loan we disagree we read petitioner's note to be nothing more than another form of security required by the bank as a precondition to making the dollar_figure loan to epc in addition to the fact that petitioner's note stated specifically that it did not create a separate indebtedness we read petitioner's note as well as every other document connected with the loan to state clearly that epc was the debtor and that petitioner was a guarantor nor do we find anything in the record to persuade us that petitioner and epc had a debtor creditor relationship during the relevant year as a point of fact epc's and form_1120 u s_corporation income_tax return stated explicitly that neither epc nor petitioner owed the other anything during the period from date through date we conclude as we have found that the bank made the loan to epc and that petitioner guaranteed the loan with this conclusion in mind we turn to the income_tax consequences that flow from petitioner's position as a guarantor a guarantor may deduct a debt that he or she guaranteed when the guarantor's liability for the debt is certain and he or she actually pays it see 309_us_409 283_us_140 if the guarantor guaranteed the debt in the course of his or her trade_or_business payments on the guaranty are treated as a business_bad_debt at the time of payment if the guarantor's right of subrogation against the debtor is then worthless in such a case the bad_debt is an ordinary deduction that may offset ordinary_income sec_1_166-9 income_tax regs if on the other hand the guarantor guaranteed the debt in the course of a transaction entered into by the guarantor for profit and not in the course of his or her trade_or_business the bad_debt is a short-term_capital_loss realized when paid and the recognition of it is subject_to the limitations of sec_1211 see weber v commissioner tcmemo_1994_341 smartt v commissioner tcmemo_1993_65 brooks v commissioner tcmemo_1990_259 sec_1_166-9 income_tax regs a guarantor is entitled to a business_bad_debt deduction for a guaranteed debt that he or she pays when the guarantor proves that he or she was engaged in a trade_or_business at the time of the guaranty and the guaranty was proximately related to the conduct of that trade_or_business see 66_tc_652 affd 601_f2d_734 5th cir sec_1_166-5 income_tax regs whether the guarantor is engaged in a trade_or_business is factual 405_us_93 sec_1_166-5 income_tax regs whether a guaranty is proximately related to the guarantor's trade_or_business rests on his or her dominant motive at the time of the guaranty for becoming a guarantor united_states v generes supra pincite 590_f2d_884 10th cir 487_f2d_1246 1st cir weber v commissioner supra smartt v commissioner supra when a guarantor of a corporate debt is a shareholder of the corporation as well as one of its employees mixed motives for the guaranty are usually present and the critical fact is which motive is dominant united_states v generes supra pincite the dominant motive must be business related as opposed to investment related for a guaranty to be business related see 60_tc_316 a motive is business related when the guarantor aims to increase or protect his or her salary from the debtor_corporation a motive is investment related when the guarantor aims to increase or protect the value of his or her stock in the debtor_corporation see weber v commissioner supra objective facts weigh more heavily then the guarantor's unsupported statements of subjective intent in measuring his or her motive 503_f2d_1291 10th cir following our detailed review of the record we are not persuaded that petitioner's dominant motive in guaranteeing the loan was business related indeed we read the record to point to the opposite conclusion petitioner testified that he expected epc's business to prosper as a result of the loan and that this in turn would increase the value of his epc stock petitioner also has generated large amounts of personal_service_income in years following and including the year of the loan and we do not find that petitioner's guaranty of the loan was tied to his receipt of this income we hold that petitioner's dominant motive when he guaranteed the loan was to protect his investment in epc and hence that his deduction with respect thereto is attributable to a nonbusiness_bad_debt as to the amount of petitioner's deduction we find that petitioner paid the bank dollar_figure and that it foreclosed on his land that he pledged as security for the loan we decline to allow petitioner any deduction with respect to the land the parties have not adequately addressed the tax consequences surrounding the sba's foreclosure of the mortgage and the record does not contain enough data for us to determine the tax consequences including petitioner's deduction if any with respect thereto see 311_us_504 a foreclosure is a sale precipitating the recognition of gain_or_loss we are unable to find for example the value of the land at the time of the foreclosure the amount_realized by petitioner upon the foreclosure or petitioner's basis in the land at the time of the foreclosure accordingly we hold that petitioner's deduction is limited to dollar_figure dollar_figure amount respondent also determined that petitioner could not deduct the dollar_figure payment that he made to the united_states in petitioner claims that this payment is deductible as a business_bad_debt mainly because epc's articles of incorporation provided that it would indemnify him for this payment and epc failed to do so we disagree petitioner is not entitled to deduct any portion of this amount even if we were to assume that epc was required to indemnify petitioner for this payment an assumption which we do not find as a fact petitioner would be unable to deduct this amount because he paid it in settlement of amounts assessed against him under sec_6672 amounts paid for sec_6672 assessments are nondeductible see sec_162 sec_1_162-21 income_tax regs see also 73_tc_792 71_tc_389 34_tc_1100 affd per curiam 294_f2d_957 5th cir duncan v commissioner tcmemo_1993_370 affd 68_f3d_315 9th cir petitioner argues that the law is different because he had a right of indemnification from epc we disagree as the court stated in arrigoni v commissioner supra pincite n in rejecting a similar claim even if a right to reimbursement exists petitioners would still fail on their claim sec_162 makes the addition_to_tax imposed by sec_6672 nondeductible 71_tc_389 since the addition_to_tax imposed by sec_6672 is personal to the taxpayer petitioners cannot invoke sec_166 to circumvent the prohibition of a deduction under sec_162 cf 34_tc_1100 affd per curiam 294_f2d_957 5th cir the deductibility of the payments must be treated in a manner consistent with the proper treatment of the underlying obligation 48_tc_165 this court will not permit the taxpayer to transform a nondeductible personal obligation into a deductible corporate debt when to do so would circumvent the effectiveness of sec_6672 but see first natl bank of duncanville v united_states f_supp n d tex we hold for respondent on this issue dollar_figure and dollar_figure amounts petitioner argues he is entitled to deduct the dollar_figure and dollar_figure amounts as business bad_debts because the deductions arose from actions that he had taken to secure the receipt of his earnings from epc respondent concedes that both amounts are deductible as nonbusiness bad_debts we agree with respondent we have previously addressed and rejected petitioner's claim concerning the dollar_figure amount holding that he may deduct this amount as a nonbusiness_bad_debt for the same reasons that pertain thereto we hold likewise with respect to the dollar_figure amount petitioner has failed to persuade us that he incurred the dollar_figure debt for reasons other than investment applicability of accuracy-related_penalty respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 for each year because he substantially understated his income_tax see sec_6662 as applicable herein sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to substantial_understatement petitioner must prove that respondent erred in determining that the accuracy-related_penalty applied to the instant years rule a 290_us_111 see also 925_f2d_348 9th cir affg 92_tc_1 58_tc_757 respondent erred if petitioner's understatement did not exceed the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 for this purpose an amount was not understated to the extent it was based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6662 we disagree with respondent that petitioner was subject_to an accuracy-related_penalty in either of the years at issue we look to petitioner's and tax returns and we find that petitioner disclosed adequately the relevant facts of his treatment of the dollar_figure and dollar_figure deductions respondent argues that petitioner's disclosure is inadequate because he relied on sec_1244 to exclude these amounts from his gross_income and he has abandoned that position in this proceeding we disagree the test of adequate_disclosure does not rest solely on whether a taxpayer has identified the correct section of the code to support a reported deduction what is critical i sec_3 we also note that the carryover arose from a purported loss in and that petitioner made a similar disclosure on his form_1040 whether the taxpayer adequately disclosed enough relevant data concerning the treatment of the item to alert the commissioner to a potential controversy see 46_f3d_760 8th cir affg tcmemo_1993_197 schirmer v commissioner 89_tc_277 we find from petitioner's returns that such was the case respondent also asserts that the adequate_disclosure test is inapplicable because petitioner did not have a reasonable basis to sustain his position we disagree we do not believe that petitioner's position was unreasonable petitioner has an eighth grade education and under the facts herein we believe that it was reasonable for him to rely on mr trader's preparation of his tax returns inasmuch as the other disputed amounts were also disclosed similarly we hold for petitioner on this issue in reaching our holdings herein we have considered all arguments made by the parties for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
